As filed with the Securities and Exchange Commission on March 17, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 SIGMA DESIGNS, INC. (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 94-2848099 (I.R.S. Employer Identification No.) 1778 McCarthy Blvd. Milpitas, California (Address of principal executive offices) 95035 (Zip Code) 2001 Stock Plan, and Amended and Restated 2001 Employee Stock Purchase Plan (Full title of the plans) Thinh Q.
